Citation Nr: 0019354	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of injury to the left wrist.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1982 to 
October 1985.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1998 decision of the RO.


REMAND

The veteran contends, in essence, that his residuals of 
injury to the left wrist have increased in severity beyond 
that reflected by the currently assigned evaluation.  In his 
substantive appeal to the Board he further maintains that his 
left wrist condition is much worse in cold weather and is 
manifested by loss of grip, finger cramps, and frequent 
numbness.  He contends in essence that his last VA 
examination was inadequate because it took place in June 
1998, while his symptomatology was minimal.

The veteran's claim of entitlement to increased rating is 
well grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty 
to assist him in developing the facts pertinent to his claim.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.

The medical evidence of record shows that the veteran has a 
history of fracture of the left navicular bone.  In May 1989, 
VAMC records revealed a diagnosis of neurapraxia of the 
median ulnar nerve of the left wrist, which necessitated a 
neurolysis of the median ulnar nerve.

At a VA examination in June 1998, the impression was 
osteoarthritis of the left wrist.  However, the examiner 
failed to address the extent of the veteran's functional loss 
due to pain, weakness, and fatigability of the left wrist in 
light of 38 C.F.R. §§ 4.40, 4.45 (1999) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board notes direction from the United States Court of 
Appeals for Veteran's Claims on the adequacy of VA 
examinations and the duty to assist.  See Ardison v. Brown, 6 
Vet. App. 405, 407-408 (1994).  (Examination of a disorder 
characterized by remission and recurrence must address the 
frequency and duration of outbreaks and their appearance and 
virulence during the outbreaks.)  In view of the veteran's 
assertions the RO should make a special effort to schedule 
the veteran for a VA examination at a time when his condition 
is most disabling. 

Further, in DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) held that the examiner should 
determine whether the affected joint exhibited weakened 
movement, excess fatigability or incoordination.  These 
determinations were to be expressed in terms of additional 
range of motion lost due to any pain, weakened movement, 
excess fatigability or incoordination.  Further development 
is therefore necessary.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran 
and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
residuals of injury to the left wrist 
since June 1998.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all pertinent records, which have not 
previously been obtained.

2.  The veteran should then be scheduled 
for VA orthopedic and neurologic 
examinations to determine the nature and 
extent of residuals of injury to the 
left wrist.  The examiner must be 
provided with the claims folder for 
review in connection with his or her 
evaluation.  All necessary tests and 
studies including x-ray and range of 
motion studies must be conducted.  Range 
of motion should be recorded in numbers 
of degrees, and the normal ranges of 
motion should be provided.  Any 
objective evidence of pain on motion 
must be noted.  If the veteran is 
malingering, or if the pain is of 
psychogenic origin that fact should be 
noted.  The examiner should elicit from 
the veteran an account of how his left 
wrist disability affects his daily 
activities and employability.  The 
examiner should also comment as to 
whether palmar flexion is limited in 
line with the forearm.

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  The 
examination report should be typed.

3.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examinations in order 
that he may make an informed decision 
regarding his participation in the 
examinations.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination reports to verify that the 
veteran's claims folder was reviewed.  
If any development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
increased rating for residuals of injury 
to the left wrist.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.







The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


